       Case 1:18-cv-05175-VSB Document 29 Filed 05/15/19 Page 1 of 3




UNITEDSTATESDISTRICTCOURT
SOUTHERNDISTRICTOFNEWYORK                       x
                                                                                           5/15/2019
TYREIKWII.LIAMS

                                Plaintiff(s),
                                                           No. _18_-CV-      5175    (VSB)
                     -V-
                                                           CASEMANAGEMENTPLAN
                                                           AND SCHEDULING ORDER
CITYOFNEWYORK,COMMISSIONERBRANN,
ANDBUREAUCHIEFCANTY,            ^fendant(s).
                                                x


VERNONS.BRODERICK, United StatesDistrictJudge:

      Pursuantto Rules 16-26(f) ofthe FederalRules ofCivil Procedure,the Court hereby
adopts the followmg Case Management Plan and Scheduling Order:

1.    All parties [consent    / do not consent x] to conducting all further proceedings
      beforea United StatesMagistrateJudge,includingmotions andtrial, pursuantto 28
      U. S.C. § 636(c). The parties are free to withhold consent without adverse substantive
      consequences. [If all consent, the remainder of the Order need not be completed at this
      time.]

2.    The parties [haveX/have not _] engagedin settlement discussions.

3.    This case [is x / is not _] to be tried to a jury.

4.    Except as providedby Rule 15 ofthe FederalRules of Civil Procedure, no additional
      parties may bejoinedwithout leave ofthe Court.

5.    Except as provided by Rule 15 ofthe FederalRules ofCivil Procedure, no additional
      causes ofaction or defensesmay beasserted afterwithout leave ofthe Court.

6.    Initial disclosures pursuantto Rule 26(a)(l) ofthe FederalRules ofCivil Procedure shall
      be completed no later than May 30, 2019. [Absentexceptional
      circumstances, within 14 days of the date of the parties' conference pursuant to Rule
      26(f).]
7     All fact discovery is to be completed no later than November 4, 2019. [A
      periodnot to exceed120days unlessthe Courtfinds thatthe casepresents unique
      complexities or other exceptionalcircumstances.}

8.    The parties are to conduct discovery in accordance with the Federal Rules of Civil
       Case 1:18-cv-05175-VSB Document 29 Filed 05/15/19 Page 2 of 3




      Procedure andthe Local Rules ofthe Southern District ofNew York. The following
      interim deadlinesmaybe extendedbythe partieson consentwithoutapplicationto the
      Court, providedthatthe partiesmeetthe deadlinefor completing fact discovery set forth
      in ^ 7 above.

      a.      Initialrequests for productionofdocuments shallbe served by June6, 2019.

      b.      Interrogatories shall be served by June 6, 2019.

      c.      Depositions shall be completed by November4, 2019

              i. Absent an agreement between the parties or an order from the Court,
                 depositions are not to be held until all parties have responded to initial
                 requests for document production.

              ii. There is no priority for depositionsbyreasonofa party's status as a plaintiff
                  or a defendant.

             iii. Absent an agreement between the parties or an order from the Court, non-
                  party depositions shall follow initial party depositions.

      d.      Requests for admissions shall be served no later than August 3, 2019.

9.    All expert discovery, including disclosures, reports, production of underlying documents,
      anddepositionsshallbe completedby Defendantsdo not contemplate expert discoveryatthis time.
      [The parties shall beprepared to describe their contemplated expert discovery andthe basesfor their
      proposed deadlinesat the initial conference.}

10;   All discovery shall be completed no later thanNovember4, 2019.

11.   The Court will conduct a post-discovery conference on          November 22, 2019            at
         11:30 a.m. . [To be completed by the Court.} No later than two weeks in advanceof
      the conference, the parties are to submit a joint letter updating the Court on the status of
      the case, includingbutnot limitedto whethereitherparty intendsto file a dispositive
      motion andwhatefforts thepartieshavemadeto settle the action. Ifeitherparty
      contemplates filing a dispositive motion, the parties should be preparedto discuss a
      briefing schedule at the post-discovery conference.

12.   Unless otherwise ordered by the Court, thejoint pretrial order and additional submissions
      requiredby Rule 6 ofthe Court's IndividualRules andPracticesshallbe due 30 days
      from the close of discovery, or if any dispositive motion is filed, 30 days from the Court's
      decision on such motion. This case shall be trial ready 60 days from the close of
      discovery or from the Court's decision on any dispositive motion.
                Case 1:18-cv-05175-VSB Document 29 Filed 05/15/19 Page 3 of 3




         13.    Counsel for the parties propose the following alternative dispute resolution mechanism
                for this case:

                a.        X Referral to a Magistrate Judgefor settlement discussions.

               b.                Referralto the SouthernDistrict's MediationProgram. [Note thatall
                        employment discrimination cases, except cases broughtunder the Fair Labor
                        Standards Act of 1938, 29 U. S.C. § 201 et seq., are designated for automatic
                        referralto the Court's Alternative Dispute Resolutionprogram ofmediation.
                        Accordingly, counsel in such cases shouldselect 13(b).\

               c.                Retention ofa private mediator.

               The use ofany alternative dispute resolution mechanism does not stay or modify any date
               m this Order.

         14.   The parties have conferred and their present best estimate ofthe length oftrial is 3 days.

SO ORDERED.

Dated:           May 15, 2019
               New York, New York


  Stephanie Michelle Vilella Alonso                    Vemon S. Broderick
  Assistant Corporation Counsel
                                                       United StatesDistrict Judge
  New York City Law Department
  100 Chiirch Sfa-eet
  NewYork, NewYork 10007
  Tel: (212) 356-2318
  svilella@law.nyc.gov
